office_of_chief_counsel internal_revenue_service memorandum number release date cc pa dskinner postu-105138-15 uilc 139e date date to shelley turner van doran area_counsel tax exempt government entities from blaise g dusenberry senior technical reviewer procedure administration subject tribal_general_welfare_exclusion_act refund questions this memorandum responds to your request for assistance this advice may not be used or cited as precedent background congress enacted the tribal_general_welfare_exclusion_act of act in part to codify the irs’s date guidance on determining when payments from tribes to tribal members and their spouses and dependents will qualify as non-taxable payments under the general welfare exclusion sec_2 of the act addresses the effective date of the act and extends the statute_of_limitations for filing certain refund claims you asked us to answer certain questions relating to claims and amounts available for credit or refund under the act question sec_1 for what taxable years will claims for refund_or_credit be timely under the act what is the scope of the act’s one-year waiver of the statute_of_limitations what payments may be reached by a claim for credit or refund under the act how will a claim affect a year for which there is assessed but unpaid tax how will the 45-day interest rule apply p l 128_stat_1884 date postu-105138-15 answer sec_1 timely claims may be filed for any year with an open period for claiming a refund as of the date of enactment of the act date generally this will include any return filed on or after date this will include returns for tax_year sec_2011 through and returns for earlier years that were filed late or on extension on or after date claims that would have been timely on date will be timely if made on or before date taxpayers should file as early as possible however see below payments made within two years of a refund claim may be credited or refunded and for refund claims filed within three years of filing a return payments made within three years of the date of the refund claim may be credited or refunded when a taxpayer filed the return on extension and filed a refund claim within three years of the return filing_date payments made within three years of the date of the claim_for_refund plus the length of any filing extension may be refundable-generally years refund claims for periods for which the taxes have been assessed but not fully paid may be treated as informal requests for abatement if the assessment is excessive because certain payments are non-taxable under the general welfare exclusion the irs may abate the excessive amounts when the irs issues a refund within days of a claim no interest is allowable between the claim date and the refund date but if the irs does not issue the refund within days then interest must be paid from the date of the overpayment to a date not more than days before the irs pays the refund law and analysis congress passed the tribal_general_welfare_exclusion_act of on date sec_2 of the act addresses the effective date and an extension of the refund statute_of_limitations in certain cases as follows in general the amendments made by this section shall apply to taxable years for which the period of limitation on refund_or_credit under sec_6511 of the internal_revenue_code_of_1986 has not expired one-year waiver_of_statute_of_limitations if the period of limitation on a credit or refund resulting from the amendments made by subsection a expires before the end of the 1-year period beginning on the date of the enactment of this act refund_or_credit of such overpayment to the extent attributable to such amendments may nevertheless be made or allowed if claim therefor is filed before the close of such 1-year period postu-105138-15 taxable years and timely claims to be timely refund claims must be filed by the later of three years from the date a return was filed or two years from the date the tax was paid or in the absence of a return within two years from the date the tax was paid sec_6651 the act applies to taxable years for which the time for filing a claim_for_refund has not expired and we interpret that to mean had not expired on date the date the act was enacted act sec_2 for refund claims that would expire within one year after enactment the act provides that refund claims made during that one year period will be considered timely act sec_2 a returns for tax_year sec_2011 and later individual income_tax returns are generally due on april and returns filed before the due_date are considered filed on the due_date sec_6513 three years before the date enactment_date of the act is date timely-filed returns for tax_year are considered filed on date which is more than three years before the date of enactment because sec_6511 requires taxpayers to file refund claims within three years of the date they filed their returns the time for filing a refund claim for timely returns had already expired when the act passed b returns for tax_year filed on extension returns filed with an extension of time to file are due six months after the original filing due_date sec_6081 for individual returns the extended due_date is october thus returns filed on extension on or after date were filed within three years of the date the act passed and refund claims for those returns will be timely if they are filed on or before date sec_6501 act sec_2 and c late-filed returns filed after date late returns for any year filed on or after date were also filed within three years of enactment and refund claims for those returns would also be timely if received on or before date id likewise refund claims for payments made within two years of date ie payments made on or after date will be timely if filed on or before date id date is a saturday affected taxpayers will have until monday date to file timely refund claims under the act see sec_7503 postu-105138-15 summary of tax returns eligible for credit or refund generally may be denied a claims for refund for returns filed before date are not timely and b claims for refund for returns filed after date are timely and should be evaluated and processed c payments made within two years of the refund claim date are refundable the challenging cases will have to be scrutinized carefully for returns filed between date and date amounts paid within two years of the refund claim will be creditable or refundable as always whether any other_amounts may be refunded will turn on whether the claim were filed within three years of the date the taxpayer filed the return if the claim is within three years of the return then the look-back period for identifying payments that the irs may credit or refund will be three years plus the period of any filing extension sec_6501 but if the claim is later than three years from the date of the return then the look-back period would reach only those payments made within two years of the refund claim scope of act’s statute_of_limitations extension in addition to providing a period of limitations that controls the timeliness of refund claims the code also imposes two limits on the allowance of credits and refunds the first limit requires a timely claim_for_refund before the irs may allow a credit or refund see sec_6511 and act sec_2 and the second limit controls the amounts that may be credited or refunded that is limiting the payments from which the irs may provide refunds or credits sec_6511 the act addresses the first_limitation by extending the statute of limitation for filing a timely refund claim but it does not address the second_limitation that controls just which payments may be refundable on the date the taxpayer submits the claim therefore claims that would have been timely on date will be timely if filed on or before date but because the act did not also extend the payment limitations there may be no payments from which the irs may issue credits or refunds for claims that are timely only because of this extension payments available for credit or refund when a taxpayer files a refund claim within three years of filing a return any payments made within three years of the date of the refund claim plus the period of any examples of situations that would change this result are agreements extending the period of assessment pursuant to sec_6501 because those agreements extend the period for claiming a refund under sec_6511 until six months after the end of the extended assessment_period sec_6501 and cases where the taxpayer filed a timely refund claim and the irs has not acted on the claim because in such cases the refund period is tolled and the date of that timely claim will be used for looking back to determine which payments may be refunded or credited postu-105138-15 extensions of time to file the return are available for refund_or_credit sec_6511 but when a taxpayer does not file a claim within three years of the date he filed the return only those payments made during the two years before the refund claim may be refunded or credited sec_6511 as a result it is possible under the act for a taxpayer to have a timely refund claim but for the irs to have no payments that it may credit or refund this is particularly true when taxpayers take advantage of the additional year the act provides for filing a timely claim a refund claim may be timely under the act even if it’s filed more than three years after the return but if the irs receives a refund claim more than three years after the return filing_date then the only payments that the irs is allowed to refund_or_credit are those made within two years of the date of the refund claim see sec_6511 and b in such a case payments available for refund would typically not include amounts paid when the taxpayer filed the return estimated_tax payments or withholding_tax payments because those payments are considered made on the filing due_date sec_6513 for this reason even though the act may provide additional time to file a refund claim taxpayers should file their claims as quickly as possible to make sure they’re received within three years of the return filing_date assessed but unpaid taxes in cases where the irs has assessed tax and some or all of it remains unpaid taxpayers may not file claims for refund because the irs may only make a credit or pay a refund if the taxpayer has overpaid sec_6402 paying the tax in full is a prerequisite of filing a refund claim and for suing for a refund see 362_us_145 138_tc_348 the code prohibits taxpayers from filing a claim for an abatement of income_tax assessments sec_6404 nevertheless taxpayers may informally request an abatement and the irs is authorized to abate the unpaid portion of any assessment that is excessive in amount sec_6404 thus in cases where the irs assessed tax for amounts that qualify as non-taxable payments under the general welfare exclusion and those assessments have not been paid the irs may abate the excessive_amount of the assessments 45-day interest rule this issue also arises with late-filed returns absent an extension of time to file a return filed more than three years after the due_date and claiming a refund will only be able to reach payments made within three years of the return filing_date which in this example is the same as the refund claim date any payments deemed made on the due_date of the return by sec_6513 will be too old and therefore unavailable for credit or refund pursuant to sec_6511 likewise while a refund claim filed within three years of the return filing_date will be able to access any payments made within three years before the date of the refund claim if the return itself were filed late a refund claim submitted toward the end of the three-year window after the return filing_date may not reach any payments that are deemed made on the original due_date postu-105138-15 when an overpayment is refunded within days after a taxpayer claims a refund the irs may not pay interest for the period from the date the taxpayer filed the claim to the date the irs makes the refund sec_6611 in such a case overpayment interest will run from the date of the overpayment to the date the taxpayer files the refund claim and will stop on the refund claim date but if the irs is unable to pay a refund allowable under the code and act within days of the date of the claim then the irs will pay overpayment interest from the date of the overpayment to a date not more than days before the irs makes the refund sec_6611 please call david skinner at if you have any further questions
